DETAILED ACTION
Response to Amendment
Claims 21-38 are pending.
Response to Arguments
Applicant’s filing of the terminal disclaimer has been fully considered and is persuasive.  The double patenting rejections of claims 21-38 have been withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 September, 2021 was filed after the mailing date of the non-final rejection on 20 August, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 20 September, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent number 10663711 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21-38 are allowed.
The following is an examiner’s statement of reasons for allowance: Reasons for allowance are similar to those indicated previously in 15/730,296. The following art is also cited as relevant but not sufficient to disclose, teach or fairly suggest the subject matter of the independent claims: US 10201330 B2 (support 120 may be configured to rotate, tilt, translate, and/or otherwise move, which selectively allows for spatially orienting the region, a virtual slide control 1502, including virtual adjusters); US 10185804 B2 (zooming in/out, moving, and rotating the display area of a medical image, image data is in a virtual slide image file); US 20140368633 A1 (Preferably, the thumbwheels 8a, 8b of the first movement control member 7 are connected to the control unit 10 in such a way that when the user rotates the first thumbwheel 8a the part of the virtual slide viewed is moved proportionally in a horizontal direction, and when the user rotates the second thumbwheel 8b the part of the virtual slide viewed is moved proportionally in a vertical direction); US 20110221881 A1 (It is possible to create a virtual slide of a subject of observation in a simple configuration without setting a movement pattern in advance.  Provided is a virtual-slide creating device including a stage on which a sample is mounted; an objective lens that collects light from the sample; a relative movement mechanism that moves at least one of these components relative to each other in a direction crossing the optical axis of the objective lens; a position detecting unit that obtains relative position information of the stage and the objective lens; an image capturing unit that acquires a partial enlarged image of the sample; a display unit that displays the enlarged image acquired; an image saving unit that saves an enlarged image acquired by the image capturing unit each time at least one of the stage and the objective lens is moved relative to each other by a predetermined distance, based on the relative position information obtained; and an image processing unit that creates a virtual slide by forming an array of saved enlarged images based on the relative position information detected… According to this embodiment, it is possible to create a virtual slide while manually moving the stage 6 without using driving means, such as motors).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661